Exhibit 10.1

 

[logo.jpg]


 

AGREEMENT FOR LOGISTICS SERVICES

 

 

This agreement is dated as of June 30, 2008 by and among Build-A-Bear Workshop
Inc. (“BUILD-A-BEAR”) a Delaware corporation with offices at 1954 Innerbelt
Business Ctr. Dr. St. Louis, MO 63114-5760 and HA Logistics. Inc. (“HA
Logistics”) a California corporation with offices at 5175 Johnson Drive
Pleasanton, CA.94588

 

RECITALS

 

WHEREAS, BUILD-A-BEAR is a experienced based retailer requiring logistics
services of the kind offered by HA Logistics; and

 

WHEREAS, BUILD-A-BEAR desires HA Logistics to arrange actual transportation
services for BUILD-A-BEAR; and

 

WHEREAS, HA Logistics operates through several business units which will provide
services under this agreement (hereinafter the business units will not be
referred to separately, but rather will be called by the operating corporate
name, HA Logistics); and

 

WHEREAS, the parties believe the distinctive logistics service needs of
BUILD-A-BEAR can best be satisfied through contractual agreement; and

 

WHEREAS, capitalized terms used in this Agreement have the meaning as defined
herein.

 

NOW THEREFORE, BUILD-A-BEAR and HA Logistics, in consideration of the premises
and mutual agreements hereafter set forth, agree as follows:

 

1)

Scope. Commencing as of June 30, 2008 (the “Effective Date”), HA Logistics shall
provide logistics services (the “Services”) to manage outbound transportation
and distribution of BUILD-A-BEAR product from Groveport, OH to BUILD-A-BEAR
stores in the United States and Canada. Exhibit A more particularly describes
the services, attached hereto and specifically made a part of this Agreement.
Any deletion, addition or other modification of the provided Services shall (a)
be documented in a written change order, (b) executed by both parties and (c)
subject to such terms and prices as may be agreed upon by the parties. Anything
herein to the contrary notwithstanding, the parties hereby acknowledge and agree

 

1

 



 

--------------------------------------------------------------------------------

that BUILD-A-BEAR shall have prior approval of the manner, means, or method by
which HA Logistics performs the Services called for by this Agreement.
BUILD-A-BEAR shall be entitled to consult with respect to the elements of the
Services to be performed by, and to review and assess the performance of the
Services by HA Logistics for the purpose of assuring that the Services have been
performed and confirming that such results are satisfactory.

 

2)

Reporting. HA Logistics will measure and report the metrics set forth in Exhibit
D and at the time frame for reporting set forth in Exhibit D regarding HA
Logistics’ performance of the Services. BUILD-A-BEAR will timely inspect and
review all such reports prepared by HA Logistics and will promptly notify HA
Logistics of any incorrect reports.

 

3)

Performance. HA Logistics and BUILD-A-BEAR agree that HA Logistics’ performance
as it relates to the Services shall be measured according to the corresponding
performance metrics (“Metrics”) described in Exhibit C attached hereto.

 

4)

Meetings. BUILD-A-BEAR and HA Logistics agree to schedule meetings for the
purposes of discussing ongoing operations and future direction, and reviewing
the Metrics. These meetings will be scheduled by BUILD-A-BEAR and HA Logistics
on a mutually agreed upon date and time in a mutually agreed upon location.

 

5)

Internal Use Only. BUILD-A-BEAR will use the Services only for its own internal
business purposes and those of its affiliates and will not sell, resell or
otherwise provide, directly or indirectly, any of the Services or any portion
thereof to any unaffiliated third party.

 

6)

On-Site Personnel. HA Logistics may provide BUILD-A-BEAR with personnel on site
at its distribution center specifically dedicated to servicing the logistics
needs of BUILD-A-BEAR. Although such personnel will work on BUILD-A-BEAR’s
property, they will remain the employee(s) of HA Logistics, under the exclusive
direction and control of HA Logistics and in no event are to be regarded as
employees of BUILD-A-BEAR. BUILD-A-BEAR hereby agrees to provide office area,
furniture and means of communication for one (1) HA Logistics employee at no
charge.

 

7)

Independent Contractor Relationship. HA Logistics shall, for all purposes, be
deemed an independent contractor and shall be fully independent in performing
any authorized services and shall not act or hold itself out as an agent,
servant, or employee of BUILD-A-BEAR. It is expressly understood and agreed that
all services provided under the terms of this agreement shall be performed by
the employees or independent contractors of HA Logistics and that no employee of
HA Logistics shall be an employee of BUILD-A-BEAR for any purpose whatsoever. HA
Logistics will be responsible for its own expenses, wages, employee benefits,
and all taxes, contributions and withholdings under all applicable federal,
state, or local laws or regulations, and insurance coverage (including workers’
compensation) related thereto. HA Logistics also shall have the responsibility
to comply with all civil rights and labor laws as may be applicable. HA
Logistics shall be fully responsible for its own employees and its
subcontractors (including hiring, discipline, and termination) while in the
process of fulfilling its obligations and services under the terms of this
Agreement. In addition, HA Logistics employees are not eligible for any benefit
programs available to

 

2

 



 

--------------------------------------------------------------------------------

BUILD-A-BEAR’s employees or any of its affiliates, subsidiaries, divisions, or
other related corporate entities. Except for the enforcement of personnel and
property safety rules and regulations at BUILD-A-BEAR’s sites, BUILD-A-BEAR
shall not have the authority to control and/or direct the details of the
performance of this Agreement by the employees or subcontractors of HA
Logistics. HA Logistics agrees that if any person, government agency, or court
should ever allege, claim or determine that BUILD-A-BEAR is an employer or joint
employer (for any purpose) of any person assigned by HA Logistics to perform
services pursuant to this Agreement, HA Logistics will defend and hold
BUILD-A-BEAR harmless for any and all claims related thereto.

 

8)

Safe Work Environment.

 

 

a.

BUILD-A-BEAR agrees that it will comply, in all material respects and at its
expense, with all health, environmental and safety laws, regulations,
ordinances, directives and rules imposed by controlling federal, state and local
governmental agencies, and that promptly after learning of same, it will report
to HA Logistics all accidents and injuries involving any of HA Logistics’
employees.

 

 

b.

BUILD-A-BEAR shall provide and ensure use of all personal protective equipment,
as required by federal, state and local laws, regulations, ordinances, or rules.

 

 

c.

BUILD-A-BEAR, at its sole cost and expense, agrees to procure and maintain all
licenses and permits required by local, state, federal, foreign or provincial
authorities for all vehicles owned by BUILD-A-BEAR. BUILD-A-BEAR is responsible
for and agrees to comply with all federal, state, and local laws, ordinances,
rules, and regulations pertaining to the use of its vehicles including without
limitation all rules and regulations of the United States Department of
Transportation.

 

 

d.

HA Logistics and its workers’ compensation carrier shall have the right, but not
be obligated to, inspect BUILD-A-BEAR’s premises if HA Logistics believes its
employees are exposed to an unsafe work place, or at any time when HA Logistics
or such insurers should otherwise deem such inspection to be necessary and
proper. Scheduling such inspection shall be at a mutually convenient time, upon
reasonable notice, during normal business hours.

 

9)

Rates, Fees, and Payments.

 

 

a.

In consideration of the services to be performed by HA Logistics, BUILD-A-BEAR
shall pay HA Logistics the fees set forth in Exhibit E attached hereto. HA
Logistics shall invoice directly to BUILD-A-BEAR, and BUILD-A-BEAR (or its
agent) shall pay directly to HA Logistics, within thirty (30) days of the
invoice date, invoices for services performed by HA Logistics pursuant to this
Agreement. Any invoice not paid within thirty (30) days of the invoice date
shall be subject to a late charge of 1.5% per month.

 

3

 



 

--------------------------------------------------------------------------------

 

b.

HA Logistics and Build-A-Bear agree that for the next two (2) years Build-A-Bear
will utilize HA Logistics for the opening of all new stores and replenishment of
all stores except as provided in Section 23(b). As HA Logistics and Build-A-Bear
expand the scope of their relationship to include additional services and/or
locations these may require a different schedule of rates or terms which will be
included, if applicable, as Addendums to Exhibit B.

 

 

c.

Commencing with the April 2009 billing, during the one (1) year contract period,
rates shall be adjusted in March, and annually in March thereafter, by the
annual change in the Consumer Price Index (“CPI”). Changes in the CPI will be
determined by comparing the twelve month average CPI in effect for the base year
(January through December 2004) with the succeeding year twelve month average.
The percentage change between those two CPI years will be the price adjustment
rate. No retroactive contract price adjustment will be allowed. Starting with
March 1, 2009, each of the rates set forth in Exhibit B attached hereto shall
multiplied by the percentage change in the CPI, from 2007 to 2008 which when
added to those rates will becoming the new adjusted rates.

 

10)

Taxes. BUILD-A-BEAR will pay all sales, use, excise, value-added, goods and
services, consumption and other similar taxes or duties. Each party will be
responsible for taxes based on its own net income, employment taxes with respect
to its own employees, and for taxes on any property, it owns or leases.

 

11)

Accessorial Charges, Regulations, and Penalties. All carriers used to transport
BUILD-A-BEAR’s freight have rules and charges respecting accessorial matters
such as detention and storage. Unless such accessorial charges shall have been
caused by the sole act of HA Logistics or HA Logistics’ subcontracted carrier
when HA Logistics is the carrier of record, BUILD-A-BEAR shall be responsible
for any accessorial charges. Any penalties or liabilities assessed by carriers,
courts or governmental authorities as a result of overweight vehicles, violation
of hazardous materials regulations or improper loading shall be the sole
responsibility of BUILD-A-BEAR. BUILD-A-BEAR shall be solely responsible for
complying with Department of Transportation regulations.

 

12)

Fuel Surcharges. In the event that the underlying carrier(s) of HA Logistics
announce and start assessing emergency fuel surcharges, such fuel surcharges
will be in addition to the charges outlined in this Agreement. The fuel
surcharge will be assessed in accordance with the schedule attached hereto as
Exhibit E and made a part of this agreement and shall only remain in effect for
the time that the underlying carrier(s) have such surcharge(s) in effect.

 

13)

Claims for Non-Payment. HA Logistics shall be solely responsible for payment to
its subcontractors, agents or employees. Provided BUILD-A-BEAR has met the
payment obligations contained herein, HA Logistics shall indemnify BUILD-A-BEAR
and hold BUILD-A-BEAR harmless from and against any claims for non-payment or
undercharges by a vendor used by HA Logistics for transportation services
hereunder.

 

14)

Indemnification.

 

4

 



 

--------------------------------------------------------------------------------

 

 

a)

HA Logistics shall indemnify and hold harmless BUILD-A-BEAR from and against all
loss, damage, fines, expenses, actions and claims for injury to persons
(including injury resulting in death) and damage to property where such loss,
damage or injury is proximately caused by acts or omissions of HA Logistics, its
agents or employees, and arising out of or in connection with HA Logistics’
discharge of duties and responsibilities as specified in this Agreement, except
to the extent such injury or damage is caused or contributed to by the
negligence of BUILD-A-BEAR, its agents or employees, or is beyond the control of
HA Logistics.

 

 

b)

BUILD-A-BEAR shall indemnify and hold harmless HA Logistics from and against all
loss, damage, fines, expenses, actions and claims for injury to persons
(including injury resulting in death) and damage to property where such loss,
damage or injury is proximately caused by acts or omissions of BUILD-A-BEAR, its
agent or employees, except to the extent such injury or damage is caused by or
contributed to by the negligence of HA Logistics, its agents or employees, or is
beyond the control of BUILD-A-BEAR.

 

15)

Liability.

 

 

A.

HA Logistics shall not be liable under any circumstances for freight damage or
loss arising out of or in connection with the performance of services under the
Agreement unless HA Logistics is the carrier of record of the shipment, which is
the subject of such freight damage or loss. HA Logistics shall not be
responsible for limits of insurance coverage maintained by carriers other than
HA Logistics. BUILD-A-BEAR agrees to look to and hold its contracted carriers
solely responsible for the timely and safe delivery of the freight to final
destination.

 

 

B.

Where HA Logistics is the carrier of record of the shipment which is the subject
of freight damage or loss HA Logistics’ liability for loss or damage shall be in
accordance with the terms of 49 U.S.C. Section 14706,as it is in effect as of
the date of this Agreement and as modified herein; PROVIDED, HOWEVER,
BUILD-A-BEAR agrees that HA Logistics and its underlying carrier’s liability
with respect to any single shipment shall be limited as follows:

 

a.

Truckload shipments - subject to a maximum cargo liability limit of two hundred
fifty thousand dollars ($250,000) per shipment. BUILD-A-BEAR acknowledges that
HA Logistics is willing to assume additional liability for an additional fee,
but BUILD-A-BEAR hereby expressly declines such offer of additional liability.

 

b.

LTL shipments - subject to a maximum liability limit of $5.00 per pound per
package or $100,000.00 per trailer or container - whichever is lower. If
BUILD-A-BEAR desires to tender a shipment requiring liability in excess of
$25.00 per pound per package or $100,000 per trailer or container, whichever is
lower, then BUILD-A-BEAR must indicate in writing to HA Logistics at the time of
shipment the total dollar amount of excess coverage requested. Such excess
coverage may be provided at an additional charge, provided HA Logistics
indicates its

 

5

 



 

--------------------------------------------------------------------------------

acceptance of such excess liability in writing to BUILD-A-BEAR prior to
shipment.

 

c.

Air freight/Expedited shipments - HA Logistics is the beneficiary of the same
liability provisions as the underlying carrier, but in no event will HA
Logistics’ liability exceed $50.00 per shipment unless a higher value is
declared by BUILD-A-BEAR and approved in writing by HA Logistics. This
limitation is subject to provisions as published in the airfreight carrier’s
governing tariffs in effect at the time of the shipment. Declared value for
carriage in excess of $50.00 per shipment shall be subject to an excess
valuation charge; provided, however, liability for aggregate losses at any one
time at any one place shall be limited to a maximum of $100,000, regardless of
the value declared.

 

d.

Notwithstanding the foregoing, HA Logistics shall not be liable for any loss or
damage to cargo if or when a shipment is in transit in or is located in Mexico.
Claims or lawsuits for less than $250.00 shall not be filed and no claim shall
be paid if the amount of the loss or damage is found to be less than $250.00.

 

 

B.

NEITHER HA LOGISTICS OR ITS SUBCONTRACTED CARRIERS SHALL BE LIABLE IN ANY EVENT
FOR ANY INDIRECT, SPECIAL, INCIDENTAL, PUNATIVE OR CONSEQUENTIAL DAMAGES,
INCLUDING, BUT NOT LIMITED TO, LOSS OF PROFITS, INCOME, INTEREST, UTILITY, OR
LOSS OF MARKET, ARISING OUT OF OR RELATING TO THEIR PERFORMANCE OR FAILURE TO
PERFORM UNDER THIS AGREEMENT, WHETHER OR NOT THEY HAD KNOWLEDGE THAT SUCH
DAMAGES MIGHT BE INCURRED. IN NO EVENT WILL HA LOGISTICS BE LIABLE FOR ANY
DIFFERENCE BETWEEN ACTUAL PRICES PAID TO CARRIERS AND THE THEORETICAL “LOWEST
COST” CARRIER.

 

 

C.

Intentionally Deleted.

 

16)

Claims.   BUILD-A-BEAR shall notify HA Logistics within twenty-four (24) hours
of delivery of all shortages, overages, theft, loss, damage or destruction to
any shipment. Claims based on concealed loss or damage must be reported to HA
Logistics within 15 days of delivery. Inspection will be made by HA Logistics
within ten (10) workdays after receipt of request by BUILD-A-BEAR or the
consignee. BUILD-A-BEAR shall file with HA Logistics a written claim for loss or
damage to freight within nine (9) months from the date of delivery. In the case
of non-delivery, a claim shall be filed within nine (9) months after a
reasonable time for delivery has passed. The claim will consist of: (a)
sufficient facts to identify the shipment; (b) the amount of the claim; (c) a
statement showing how the amount of the claim is determined; (d) supporting
documentation (if available); and (e) any other information in support of the
claim.

 

 

a.

HA Logistics agrees to acknowledge receipt of such claim within thirty (30) days
of its receipt, which shall include the identification of any other documentary
evidence or other pertinent information that may be required to process the
claim. HA Logistics shall pay, decline or make a firm compromise settlement
offer in writing to

 

6

 



 

--------------------------------------------------------------------------------

BUILD-A-BEAR within one hundred twenty (120) days after receipt of a properly
documented claim.

 

 

b.

Subject to the limitation of liability contained in Section 15 above, HA
Logistics shall pay BUILD-A-BEAR for the actual value of any commodities lost,
damaged or destroyed. “Actual value” is defined as BUILD-A-BEAR’s invoice price
applicable to the kind and quantity of the commodities in question sold to a
buyer and standard or manufacturer’s cost applicable to the kind and quantity of
the commodities in question shipped from one BUILD-A-BEAR facility to another
BUILD-A-BEAR facility; provided, however, BUILD-A-BEAR shall deduct the
reasonable salvage value, if any, of damaged freight.

 

 

c.

Any action at law or proceeding to recover for freight loss or damage shall be
instituted against HA Logistics no later than two (2) years and a day from the
date of delivery to HA Logistics of such commodities.

 

17)

Overcharges/Undercharges. Any action at law or in equity to recover overcharges
or undercharges shall be commenced not more than eighteen (18) months after the
receipt by HA Logistics of the shipment with respect to which such charges are
claimed. To the extent permitted by law, the expiration of such eighteen (18)
month period shall be a complete and absolute defense to such action, without
regard to any mitigating or extenuating circumstances or excuse whatsoever. The
provisions of this Section 17 shall survive the Cancellation, termination or
expiration of this Agreement.

 

18)

Contractual Statute of Limitations. BUILD-A-BEAR shall not assert any claim or
demand for arbitration or cause of action, which arose out of an event, or
events, which occurred more than one year before BUILD-A-BEAR files such claim,
or a demand for arbitration in connection therewith.

 

19)

Warranties

 

 

A.

General Warranties. HA Logistics represents and warrants to BUILD-A-BEAR that,
as of the date hereof:

 

 

a.

HA Logistics is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of California.

 

 

b.

HA Logistics has all requisite corporate power and authority to execute,
delivery and perform its obligations under this Agreement.

 

 

c.

HA Logistics is in compliance in all material respects with all applicable
national, state, local or other laws and regulations applicable to HA Logistics
in connection with its obligations under this Agreement.

 

 

B.

Service Warranty. HA Logistics represents and warrants to BUILD-A-BEAR that the
services performed by HA Logistics will be performed (i) in a manner that
conforms in all material respects to the specifications set forth on Exhibit A
(ii) in a good and

 

7

 



 

--------------------------------------------------------------------------------

workmanlike manner and in accordance with acceptable industry standards by
individuals with appropriate skills and training. As HA Logistics’ sole
liability, if HA Logistics breaches the warranty set forth in this Section 19,
HA Logistics shall use reasonable efforts re-perform the Services which were in
breach of this Section 19 within ten (10) days after notification of the breach
and, failing that, return to BUILD-A-BEAR the fees paid to HA Logistics for the
deficient Services.

 

 

C.

EXCEPT AS SPECIFICALLY STATED IN THIS AGREEMENT, HA LOGISTICS MAKES NO
WARRANTIES, EXPRESS OR IMPLIED, REGARDING THE SERVICES, INCLUDING THE
SUITABILITY, MERCHANTABILITY, ORIGINALITY, FITNESS FOR A PARTICULAR USE OR
PURPOSE, OR RESULTS TO BE DERIVED FROM THE USE OF ANY SERVICES, MATERIALS,
HARDWARE, SOFTWARE OR OTHER ITEMS PROVIDED UNDER THIS AGREEMENT. ANY MATERIALS,
EQUIPMENT, SOFTWARE OR OTHER ITEMS PROVIDED BY HA LOGISTICS AS AN INCIDENTAL
PART OF THE SERVICES ARE PROVIDED “AS IS” WITHOUT ANY WARRANTY.

 

20)

Insurance.

 

Basic Coverage. During the term, HA Logistics will obtain and maintain at its
own expense, all insurance and bonds required by law or this Agreement,
including:

 

 

a.

statutory workers’ compensation as prescribed by the law of any state in which
the Services are to be performed;

 

 

b.

employer’s liability insurance with limits of at least $1,000,000 per
occurrence, covering bodily injury by accident or disease, including death;

 

 

c.

commercial general liability, including contractual liability, products
liability and complete operations coverage and comprehensive motor vehicle
liability insurance, each with limits of at least $1,000,000 combined single
limit (CSL) per occurrence; and cargo liability, including employee dishonesty
coverage, with limits of at least $250,000 per shipment.

 

Certificate. HA Logistics will, prior to the Effective Date and upon the renewal
of each coverage required pursuant to this Section, promptly furnish
certificates of insurance or adequate proof of the foregoing insurance to
BUILD-A-BEAR. All insurance policies required of HA Logistics will contain a
provision stating the name and address of BUILD-A-BEAR and that BUILD-A-BEAR is
to be notified in writing by the insurer at least thirty (30) days prior to
cancellation of, or any material change in, the policy. All policies required
pursuant to this Section will be maintained with insurers which have a rating
from A.M. Best Company (or similar rating agency) of A- or higher and are in
good standing and legally authorized to do business in any state in which the
Services are to be performed.

 

21)

Term and Termination.

 

8

 



 

--------------------------------------------------------------------------------

 

 

a)

Initial Term. This Agreement shall begin on the Effective Date and will continue
thereafter for two (2) years (the “Initial Term”), unless sooner terminated in
accordance with this Agreement.

 

 

b)

Renewal Term. The Term will automatically be extended for a period of one (1)
year on the last day of the Initial Term and each extension thereof (each a
“Renewal Term”), unless not later than ninety (90) days prior to such last day
either party notifies the other party in writing that the Term will not be so
extended.

 

 

c)

Change in Business. Intentionally Deleted. No minimum commitments.

 

Termination for Cause.

 

d)

This Agreement may be terminated by the nonbreaching party, if the other party
breaches any material representation, warranty or obligation contained in this
Agreement, and such other party shall fail to remedy such breach within sixty
(60) days from the date written notice thereof is received.

 

e)

If BUILD-A-BEAR fails to pay any undisputed amounts required to be paid by
BUILD-A-BEAR to HA Logistics under this Agreement, and BUILD-A-BEAR fails to
cure such default within thirty (30) days of receipt of a notice of default,
then HA Logistics may, by giving at least sixty (60) days notice to
BUILD-A-BEAR, terminate this Agreement as of the termination date specified in
the notice.

 

f)

Bankruptcy. Either party may terminate this Agreement and all change orders
hereunder effective immediately upon giving notification thereof in the event
the other Party is adjudged insolvent or bankrupt, or upon the institution of
any proceeding against the other party seeking relief, reorganization or
arrangement under any laws relating to insolvency, or for the making of any
assignment for the benefit of creditors, or upon the appointment of a receiver,
liquidator or trustee of any substantial part of the other party’s property or
assets, or upon liquidation, dissolution or winding up of the other party’s
business.

 

g)

Upon termination of this Agreement, HA Logistics shall promptly return to
BUILD-A-BEAR all copies of any data, records, or materials of whatever nature or
kind, belonging to BUILD-A-BEAR, including all materials incorporating the
proprietary information of BUILD-A-BEAR.

 

Termination Without Cause

 

 

h)

Notwithstanding anything contained herein to the contrary, BUILD-A-BEAR or HA
Logistics may terminate this Agreement prior to the termination date set forth
herein for any reason or no reason; provided however, that the terminating party
must give the non-terminating party at least ninety (90) days prior written
notice.            

 

9

 



 

--------------------------------------------------------------------------------

22)

Notices. Notices given by one party to the other under this Agreement shall be
in writing and shall be delivered personally, sent by facsimile, express
delivery service, certified mail or first class U.S. mail postage prepaid and
addressed to the respective parties as follows:

 

In the case of BUILD-A-BEAR:

Build-A-Bear

Attention: Jeff Fullmer

Phone No.: 314.423 8000            

Fax No.:                                         

 

In the case of HA Logistics:

HA Logistics. Inc.

Attention:   Alan Huttmann              

Phone No.:   925 251-9700                 

Fax No.:   925 251-9777                      

 

 

or to such other address as either party shall designate by proper notice.
Notices will be deemed given as of the earlier of a) the date of actual receipt,
b) the next business day when notice is sent via express mail, personal delivery
or facsimile or c) three (3) days after mailing in the case of first class or
certified U.S. mail.

 

 

23)

Non-Exclusive Agreement.

 

 

a)

It is agreed and understood between the parties hereto, that HA Logistics is
free to provide similar services to customers other than BUILD-A-BEAR pursuant
to any separate agreements.

 

 

b)

HA Logistics shall have the non-exclusive right to provide BUILD-A-BEAR the
services as set forth in the attached Exhibit A for the entire term of this
agreement and any extension thereof. It is agreed however, and understood
between the parties hereto, that BUILD-A-BEAR is free to obtain similar services
as contained in this Agreement and its attached Exhibits from providers other
than HA Logistics.

 

24)

Force Majeure. If any party to this Agreement is unable to meet its obligations
under this Agreement as a result of flood, earthquake, storm, other act of God,
strike, lockout,

 

10

 



 

--------------------------------------------------------------------------------

explosion, war, insurrection, riot, embargo, act of government or governmental
agency or other similar cause beyond the reasonable control (“Force Majeure”) of
the parties, such party will be excused from performing its obligations (except
BUILD-A-BEAR’s obligations to pay indebtedness hereunder incurred prior to the
act of Force Majeure) for the duration of the Force Majeure.

 

25)

Complete Agreement. This Agreement sets forth the entire understanding of the
parties, supersedes all prior and contemporaneous agreements between the parties
relating to the subject matter contained herein, and merges all prior and
contemporaneous discussions between them. To the extent any terms and conditions
contained on applicable bills of lading conflict with or contradict this
Agreement, such terms and conditions shall be superseded by the Agreement and
shall be of no force or effect.

 

26)

Survival. Sections 7, 14, 15, 16, 18, 28, 29, 34 and this section 26 shall
survive any expiration or termination of this Agreement. With respect only to
such surviving provisions, this Agreement shall continue in effect and only the
remainder of the Agreement shall expire or terminate.

 

27)

Successors and Assigns Waiver. This Agreement shall apply to and bind the
successors and assigns of the parties hereto. Neither this Agreement nor any
right or obligation hereunder is assignable in whole or in part, whether by
operation of law or otherwise, by HA Logistics or BUILD-A-BEAR, without the
prior written consent of the other party; provided, however, HA Logistics may
assign this Agreement, together with all of its rights and obligations
hereunder, to an affiliate without such prior written consent. The terms and
conditions of this Agreement may not be waived or modified unless in writing
signed by both parties. The failure at any time to require the other party’s
performance of any obligation under this Agreement shall not affect the right
subsequently to require performance of that obligation.

 

28)

Confidential Information. Each party shall protect the confidentiality of
information provided by the other party, or to which the receiving party obtains
access by virtue of its performance under this Agreement, that either has been
identified as confidential by the disclosing party or by its nature warrants
confidential treatment. The receiving party shall use such information only for
the purposes of this Agreement and shall not disclose it to anyone except its
employees who have a need to know the information. These nondisclosure
obligations shall not apply to information that is or becomes public through no
breach of this Agreement, is received from a third party free to disclose it, is
independently developed by the receiving party or is required by law to be
disclosed. Confidential information shall be returned to the disclosing party
upon its request.

 

29)

Intellectual Property.

 

 

a.

Ownership of BUILD-A-BEAR Materials. As between BUILD-A-BEAR and HA Logistics,
BUILD-A-BEAR shall be the sole and exclusive owner of all patents, copyrights
and other intellectual property and related intellectual property rights owned
by or licensed to BUILD-A-BEAR as of the Effective Date (the “BUILD-A-

 

11

 



 

--------------------------------------------------------------------------------

BEAR Materials”), including all modifications to and derivative work created
from such BUILD-A-BEAR Materials, whether created by BUILD-A-BEAR, HA Logistics
or otherwise. HA Logistics is not acquiring any interest in or to such
intellectual properties or rights.

 

 

b.

Ownership of HA Logistics Materials. As between BUILD-A-BEAR and HA Logistics,
HA Logistics shall be the sole and exclusive owner of all patents, copyrights
and other intellectual property and related intellectual property rights owned
by or licensed to HA Logistics as of the Effective Date (the “HA Logistics
Materials”), including all modifications to and derivative works created from
such HA Logistics Materials, whether created by HA Logistics, BUILD-A-BEAR or
otherwise (including the incorporation of any ideas, methods or processes
provided by or through BUILD-A-BEAR), even if paid for by BUILD-A-BEAR.
BUILD-A-BEAR is not acquiring any interest in or to such intellectual properties
or rights. HA Logistics may replace, improve, update, enhance or modify the
software and processes used to provide the Services at any time.

 

30)

Severability. If any of the terms or conditions in this Agreement are held
invalid for any reason by a court or other tribunal of competent jurisdiction,
then such terms or conditions shall be deemed severed from this Agreement and
the remaining terms and conditions shall continue in full force and effect.

 

31)

Captions. The Captions are inserted merely for the convenience of the parties
and shall not be deemed as part of this Agreement.

 

32)

Arbitration, Damages and Attorney’s Fees. The parties agree that any disputes
between BUILD-A-BEAR and HA Logistics concerning the meaning of this Agreement
or concerning their rights, obligations or performance hereunder, shall, at the
request of any of them, be submitted to binding arbitration pursuant to the
Commercial Arbitration Rules of the American Arbitration Association. Disputes
shall be decided by a panel of three arbitrators with knowledge and experience
in the logistics industry, although the parties may agree to use only one
mutually acceptable arbitrator. In selecting an arbitration panel, BUILD-A-BEAR
and HA Logistics shall each select one arbitrator and the two arbitrators shall
jointly select a third. The sole right of the arbitrators shall be to enforce
and interpret the terms of this Agreement and not to expand the rights or
obligations of the parties. The arbitrators shall have the right to award
actual, out of pocket damages only, and they shall not have the right to award
special, consequential or punitive damages to either side. In any action decided
by arbitration, the prevailing side shall be entitled to recover reasonable
attorney’s fees and arbitration costs, including the fees and expenses of the
arbitrator, from the losing side, which shall be jointly and severally liable
for such fees and costs unless the arbitrators decide otherwise. Any dispute
under this Agreement shall be decided with reference to Illinois law or Federal
law, whichever is applicable, and the forum for such arbitration shall be a
mutually agreeable location in Illinois, unless the parties agree to hold it
elsewhere.

 

33)

Cooperation. BUILD-A-BEAR will reasonably cooperate with and assist HA Logistics
by making available, as reasonably requested by HA Logistics, management
decisions,

 

12

 



 

--------------------------------------------------------------------------------

 

 

information, approvals, and acceptances in order that the work of HA Logistics
may be properly and timely performed.

 

34)

Non-Solicitation. During the term of this Agreement and for a period of one year
after its termination, BUILD-A-BEAR agrees that it will not directly or
indirectly solicit the employment of any person employed by HA Logistics or its
affiliates regarding possible employment by BUILD-A-BEAR or its affiliates.
Nothing contained in this Section is intended to prohibit BUILD-A-BEAR from
making general solicitations, such as publishing general notices of a job
opening.

 

35)

Amendment. This Agreement cannot be amended or modified except by a written
agreement duly executed by BUILD-A-BEAR and HA Logistics.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first above written.

 

 

BUILD-A-BEAR WORKSHOP, INC.

 

HA LOGISTICS. INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Tina L. Klocke

 

By:

/s/ Alan Huttmann

Title:

CFO

 

Title:

President & CEO

 

 

13

 



 

--------------------------------------------------------------------------------

Exhibit A

Services

The following duties and responsibilities are assumed by HAL in service to
Build-A-Bear:

 

Service

Description of Service

Line Haul   Movement of product from distribution center (Groveport, OH) to
BUILD-A-BEAR Stores and / or 3rd party Pool Points.

Delivery to Store    Movement of product from 3rd party Pool Points to store
location. Normal delivery hours are 7:00 am to 5:00 pm.

Handling    Is based on the in/out rate and includes the labor services related
to the process of unloading product from Carrier, placing the product in the
warehouse and moving the product from the warehouse to Carrier and loading
trucks. Normal hours of warehouse operations are Monday through Friday- 7:00 am
to 5:00 pm.

Storage &Materials       Storage Charges is based on the total number of each
item (s) and Materials multiplied by the rate. Materials supplies used for the
process of storing, receiving, and/or shipping will be billed at the rates set
forth on Exhibit B. (Any other supplies used but not listed above will be
charged as Misc. Materials and will be based on HAL Cost (+) **%.)

Bills of Lading For compiling and processing Bills of Lading, the rates set
forth on Exhibit B apply. (When requesting additional labor for
compiling/processing and/or copying reports such as Bill of Lading, Receivers,
Faxes, etc., labor rates will apply base on a 15-minute minimum.)

 

14

** Confidential Treatment Requested by Build-A-Bear Workshop, Inc.

 



 

--------------------------------------------------------------------------------

Exhibit B  

 

Pricing

 

Discount applies on: _X_ Outbound

_X_ INTERSTATE

 

Applicable ZIP Codes: 43125

Store Pricing Affect Are Listed in “ Appendix A “ for by store pricing levels

 

*** DISCOUNT APPLICABLE FOR INTERSTATE SERVICE POINTS ***

 

STATE

DISCOUNT

EFFECTIVE DATE

Iowa

**%

09/10/07

Indiana (EXCL#12, 277)

**%

09/10/07

West Virginia

**%

09/10/07

Tennessee (EXCL # 65,202,19,154)

**%

09/10/07

Kentucky (EXCL # 144,224)

**%

09/10/07

Illinois (EXCL # 112,156,278)

**%

 

(2 of the Chicago stores are just across the border in IN)

11/26/07

Store 156 zip code 46410

**%

TBA

Store 194 zip code 46545

**%

11/26/07

Wisconsin

**%

T.B.A

California South

**%

11/20/2007

 

 

 

Comments: Special Tariff:

Czar-Lite Sept 2001

 

FAK Class 70 (class 55 to 150)

 

Liftgate Charge of $** shall apply

Inside Delivery: $**/cwt

 

(POTENTIAL ACCESSORIALS)

Sort and Segregate: Minimum Charge $** or $**/carton (note: Only applies if
driver has to sort & segregate the product off the pallet)

 

Detention: 2 hrs free time then $**/15 minutes beyond free time or fraction
there of (note: Does not apply to inside deliveries. This cost is added to the
inside delivery charge)

 

Linear Feet: Shipments requiring 12 linear feet of space or more are subject to
the following:

12 feet of space will be rated at ** pounds calculated at the agreed tariff in
place. For every foot of linear increase past 12 feet, the chargeable weight
increases in increments of ** pounds.

 

15

** Confidential Treatment Requested by Build-A-Bear Workshop, Inc.

 



 

--------------------------------------------------------------------------------

United States Continental delivered charge of for Pool Point delivery per
pallet.

State

Region

Ohio
Pallet $

AL

South East

**

AR

South East

**

AZ

West

**

CA

West

**

CO

West

**

CT

East

**

DC

East

**

DE

East

**

FL

Florida

**

GA

South East

**

IA

Mid West

**

ID

PNW

**

IL

Mid West

**

IN

Mid West

**

KS

Mid West

**

KY

Mid West

**

LA

South East

**

MA

East

**

MD

East

**

ME

East

**

MI

Mid West

**

MN

Mid West

**

MO

Mid West

**

MS

South East

**

MT

West

**

NC

South East

**

NE

Mid West

**

NH

East

**

NJ

East

**

NM

West

**

NV

West

**

NY

East

**

OH

Mid West

**

OK

Mid West

**

OR

PNW

**

PA

East

**

RI

East

**

SC

South East

**

TN

South East

**

TX

Texas

**

UT

West

**

VA

East

**

WA

PNW

**

WI

Mid West

**

WV

East

**

 

 

16

** Confidential Treatment Requested by Build-A-Bear Workshop, Inc.

 



 

--------------------------------------------------------------------------------

Additional charges will apply if:

 

a)

Origin of shipments move in excess of ** miles outside of the two current
locations.

 

b)

Delivered pricing for all stores outside of United States Continent such as
Hawaii, Canada, Puerto Rico and Alaska will be spot rates based on Capacity.

 

17

** Confidential Treatment Requested by Build-A-Bear Workshop, Inc.

 



 

--------------------------------------------------------------------------------



Exhibit C

Performance Metrics

 

On time delivery to the stores — Target >**%

 

Damages/Claims — - Target- <**%

 

18

** Confidential Treatment Requested by Build-A-Bear Workshop, Inc.

 



 

--------------------------------------------------------------------------------



Exhibit D

Accessorial Charges for Pool Point Delivery

Warehouse supervisor labor rate

**

Forklift labor rate

**

Driver per man

**

Emergencies/rush/hot/emergency deliveries

**

Inside delivery charge

**

Banding bales to the Carts

**

Loading and unloading time 2.5 hours free

**

Storage Charge

**

 

The charge for each stop-in-transit for partial loading or unloading exclusive
of those at initial origin and final destination will be **.

 

19

** Confidential Treatment Requested by Build-A-Bear Workshop, Inc.

 



 

--------------------------------------------------------------------------------



Exhibit E  

 

Fuel Surcharge Index

 

The truckload base fuel price will be per below. The weekly price issued each
Monday by the Department of Energy (DOE) will be used to determine the fuel
surcharge applicable for the next seven (7) days. Any adjustments in the fuel
surcharge will become effective 12:01 a.m., Tuesday, and remain in effect
through 11:59 p.m. on the following Monday. The table below provides the
applicable fuel surcharge amounts

DOE NATIONAL FUEL SURCHARGE

POSTED PRICE/GALLON (AS A PERCENT OF LINE HAUL)

• For fuel prices in excess of $** per gallon, add ** (**) % for each ** cent
per gallon increase in fuel price.

The current DOE index price can be viewed at www.eia.doe.gov or by calling (202)
586-6966

Greater than

Less than

Old %

New Fuel % Initiated July 2007

1.70

1.75

**%

 

1.75

1.78

**%

 

1.78

1.81

**%

 

1.81

1.86

**%

 

1.86

1.91

**%

Baseline Starts Here

1.91

1.96

**%

**%

1.96

2.01

**%

**%

2.01

2.06

**%

**%

2.06

2.11

**%

**%

2.11

2.16

**%

**%

2.16

2.21

**%

**%

2.21

2.26

**%

**%

2.26

2.31

**%

**%

2.31

2.36

**%

**%

2.36

2.41

**%

**%

2.41

2.46

**%

**%

2.46

2.51

**%

**%

2.51

2.56

**%

**%

2.56

2.61

**%

**%

2.61

2.66

**%

**%

2.66

2.71

**%

**%

2.71

2.76

**%

**%

2.76

2.81

**%

**%

2.81

2.86

**%

**%

2.86

2.91

**%

**%

2.91

2.96

**%

**%

2.96

3.01

**%

**%

 

 

20

** Confidential Treatment Requested by Build-A-Bear Workshop, Inc.

 



 

--------------------------------------------------------------------------------

 

3.01

3.06

**%

**%

3.06

3.11

**%

**%

3.11

3.16

**%

**%

3.16

3.21

**%

**%

3.21

3.26

**%

**%

3.26

3.31

**%

**%

3.31

3.36

**%

**%

3.36

3.41

**%

**%

3.41

3.46

**%

**%

3.46

3.51

**%

**%

3.51

3.56

**%

**%

 

 

 

 

http://tonto.eia.doe.gov/oog/info/wohdp/diesel.asp

For every change in DOE of $** per gallon there is an

increase of **%. Reference appropriate Fuel Index.

Fuel is based on DOE National Index Posted every Monday

The prices are published by 5:00 P.M. Monday (Eastern time),

except on government holidays, when the data are released on Tuesday (but still
represent Monday's price).

 

ADD **% FOR EACH ADDITIONAL ** CENTS PER GALLON.

 

For Less Than Truckload (LTL) Fuel Surcharge will be:

BUILD A BEAR LTL HIGHWAY FUEL SURCHARGE SPECIFIC TO REGIONS TARGETED ABOVE FOR
LTL DTS
(effective dates shown above)

RANGE: FUEL PRICE

HA LOGISTICS

$1.700

$1.749

**%

$1.750

$1.749

**%

$1.800

$1.849

**%

$1.850

$1.899

**%

$1.900

$1.949

**%

$1.950

$1.999

**%

$2.000

$2.049

**%

$2.050

$2.099

**%

$2.100

$2.149

**%

$2.150

$2.199

**%

$2.200

$2.249

**%

$2.250

$2.299

**%

$2.300

$2.349

**%

$2.350

$2.399

**%

$2.400

$2.449

**%

$2.450

$2.499

**%

$2.500

$2.549

**%

$2.550

$2.599

**%

$2.600

$2.649

**%

 

 

21

** Confidential Treatment Requested by Build-A-Bear Workshop, Inc.

 



 

--------------------------------------------------------------------------------

 

$2.650

$2.699

**%

$2.700

$2.749

**%

$2.750

$2.799

**%

$2.800

$2.849

**%

$2.850

$2.899

**%

$2.900

$2.949

**%

$2.950

$2.999

**%

$3.000

$3.049

**%

$3.050

$3.099

**%

$3.100

$3.149

**%

$3.150

$3.199

**%

For every change in DOE of $** per gallon there is an increase of ** percent.
Reference appropriate Fuel Index.

 

 

22

** Confidential Treatment Requested by Build-A-Bear Workshop, Inc.

 



 

 